Petition for Writ of Mandamus Denied and Memorandum Majority and
Concurring Opinions filed November 23, 2021.




                                      In The

                        Fourteenth Court of Appeals

                                 NO. 14-21-00438-CV



                    IN RE RONALD SCOTT CATT, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 16-DCV-229074

                  MEMORANDUM MAJORITY OPINION

      On August 5, 2021, relator Ronald Scott Catt filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable O’Neil
Williams, presiding judge of the 268th District Court of Fort Bend County, to return
forfeited property to relator.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson (Spain, J., concurring).




                                          2